            Case 3:18-cv-02076-MO        Document 74     Filed 01/25/19    Page 1 of 3




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Jess G. Webster, OSB No. 155330
Jess.webster@millernash.com
Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Keith B. Letourneau (Pro Hac Vice)
kletourneau@blankrome.com
Jeremy A. Herschaft (Pro Hac Vice)
jherschaft@blankrome.com
BLANK ROME LLP
717 Texas Avenue, Suite 1400
Houston, Texas 77002
Telephone: 713.228.6601
Facsimile: 713.228.6605

           Attorneys for Defendant Vigorous Shipping & Trading, S.A.



                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON


PACIFIC GULF SHIPPING CO.,                          No. 3:18-cv-02076-MO

                     Plaintiff,                     DEFENDANT VIGOROUS SHIPPING &
                                                    TRADING, S.A.’S PROPOSED CASE
           v.                                       MANAGEMENT SCHEDULE
ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPPING & TRADING,
S.A., BLUE WALL SHIPPING LTD., and
PHOENIX SHIPPING & TRADING S.A.,

                     Defendants.



Page 1 -        DEFENDANT’S PROPOSED CASE MANAGEMENT SCHEDULE

4847-3705-7414.3
           Case 3:18-cv-02076-MO            Document 74       Filed 01/25/19     Page 2 of 3




                   Further to the Court’s instructions at the conclusion of the January 23, 2019,

hearing in the above-captioned matter, defendant Vigorous Shipping & Trading, S.A. (“Vigorous

Shipping”), subject to its restricted appearance under Supplemental Admiralty Rule E(8) as

owner of the M/V VIGOROUS, respectfully submits the following proposed expedited case

management schedule. The parties conferred but were unable to agree on a joint schedule to

propose to the Court.

                   Vigorous Shipping believes bifurcating certain issues in this case will shorten its

resolution and expects to file a motion to bifurcate very shortly. Without prejudice to that

position,. Vigorous Shipping proposes the following schedule:



 Answer to Amended Complaint                          February 15, 2019

 ADR Conference                                       As scheduled by Judge Papak

 Initial Conference for Discovery Planning            By February 15, 2019

 Joinder of Any Additional Parties and                February 15, 2019
 Amendment of Pleadings

 Completion of Discovery                              April 19, 2019

 Dispositive Motions                                  April 26, 2019

 Joint Proposed Pretrial Order                        May 20, 2019

 Pretrial Memoranda                                   May 31, 2019


///

///

///



Page 2 -     DEFENDANT’S PROPOSED CASE MANAGEMENT SCHEDULE

4847-3705-7414.3
           Case 3:18-cv-02076-MO   Document 74    Filed 01/25/19      Page 3 of 3




 Final Pretrial Conference                 As set by the Court

 Bench Trial (4 Days)                      First half of June, 2019




DATED: January 25, 2019.

                                        MILLER NASH GRAHAM & DUNN LLP



                                        s/ Sanja Muranovic
                                        M. Christie Helmer, OSB No. 743400
                                        chris.helmer@millernash.com
                                        Jess G. Webster, OSB No. 155330
                                        jess.webster@millernash.com
                                        Sanja Muranovic, OSB No. 171774
                                        sanja.muranovic@millernash.com
                                        Telephone: 503.224.5858
                                        Facsimile: 503.224.0155


                                        BLANK ROME LLP
                                        Keith B. Letourneau (Pro Hac Vice)
                                        kletourneau@blankrome.com
                                        Jeremy A. Herschaft (Pro Hac Vice)
                                        jherschaft@blankrome.com
                                        Telephone: 713.228.6601
                                        Facsimile: 713.228.6605


                                        Attorneys for Defendant
                                        Vigorous Shipping & Trading, S.A.




Page 3 -     DEFENDANT’S PROPOSED CASE MANAGEMENT SCHEDULE

4847-3705-7414.3
